DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 08/23/2022 response includes: (a) the specification is currently amended; (b) claims 12-20 are new; (c) claims 1 and 3 are currently amended; (d) claims 2 and 4-11 are previously presented; and (e) the grounds for rejection set forth in the October 8, 2015 office action are traversed.  Claims 1-20 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 08/23/2022 with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

New claims 12-16 are rejected based on previously-cited U.S. Patent No. 5,969,832 A to Nakanishi et al.  While applicant argues that “Nakinishi is silent with respect to the configuration of the hologram devices” (08/23/2022 response, p 12), examiner disagrees.  Nakanishi teaches a plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) arranged in a rectangular configuration (FIG. 8: 21: A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30 – A’, B’ and C’ together form a rectangle shown by the side facing the viewer as well their surfaces that extend in a perpendicular direction away from the side facing the viewer.).  Moreover, Nakinishi performs a rectangular operation, i.e., the diffraction element(21)(FIG. 8; col 11, ln 24-26) arranged in a rectangular configuration is moved (FIG. 8: 21; col 11, ln 24-26 – as pointed out in col 11, ln 8-34, to operate the device shown in FIG. 1 any device such as that shown in FIG. 8: 21 can be used in place and to perform the operations of the components shown as FIG. 1: 4, 5).  This grounds of rejection can be overcome, for example, by limiting claims 12-16 to a rectangular operation that sequentially switches diffraction regions according to a rectangular operation direction as shown in applicant’s Figure 7.  
Claims 1-20 have new claim objections, and if the ones for claims 1-11 and 17-20 are overcome then these claims would be allowed.
Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:  
	Claim 1 at lines 20-21 needs to be changed from “a rotational operation enable switching among the plurality of diffraction regions” to “a rotational operation enables switching among the plurality of diffraction regions” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 2-11 that depend upon claim 1.
	Claim 11 at line 4 needs to be changed from “the scanning of the pixels” to “scanning of the pixels” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 12 at lines 20-21 needs to be changed from “a rotational operation enable switching among the plurality of diffraction regions” to “a rotational operation enables switching among the plurality of diffraction regions” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 13-16 that depend upon claim 12.
Claim 17 at lines 20-21 needs to be changed from “a rotational operation enable switching among the plurality of diffraction regions” to “a rotational operation enables switching among the plurality of diffraction regions” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 18-20 that depend upon claim 17.
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
          
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 12, Nakinishi discloses a display apparatus (FIG. 1; col 8, ln 48-49), comprising:
a light source unit(1, 3)(FIG. 1; col 8, ln 51, 58; col 9, ln 3-5) that emits a plurality of color light beams having wavelengths different from one another (FIG. 1; col 9, ln 3-5, 9-10);
a light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln
37-38) including a plurality of pixels (FIGs. 1-2: 7; col 5, ln 23; col 6, ln 9-12; col 9, ln 22-29), and subjecting the plurality of color light beams to intensity modulation to generate an image (FIG. 1: 6; col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 8-16);
a diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) configured to simultaneously illuminate at least two pixel regions at pixel positions different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30), with color light beams different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30 – the color light beams are different from each other by being located at different positions), by diffracting respective color light beams from the light source unit(1, 3)(FIGs. 1, 8; col 6, ln 53-55; col 9, ln 3-5; col 11, ln 8-16, 24-30) toward a plurality of pixel regions at pixel positions different from one another (FIGs. 1-2, 6, 8; col 9, ln 8-29; col 11, ln 8-16, 24-30) on the light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln 37-38); and
a control unit (FIG. 1, 8; col 11, ln 24-26 – inherently a control unit exists that
controls the timing of shifting of the plate hologram {FIG. 8: 21}) that changes diffraction angles of the respective color light beams in the diffraction element(21 includes A’, B’, C’)(FIGs. 1, 8; col 6, ln 53-55; col 11, ln 8-16, 24-30) within a predetermined period(1-3 vertical scanning periods)(FIG. 6; col 11, ln 8-16, 24-30), and sequentially switches illumination regions for the plurality of pixel regions by the respective color light beams (FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30), to allow all of the plurality of color light beams to time-divisionally illuminate any pixel region of the plurality of pixel regions within the predetermined period(1-3 vertical scanning periods)(FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30),
wherein the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) comprises a diffraction optical element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) including a plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) of the diffraction angles which are different, for each of the plurality of color light beams (FIG. 8: 21, A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30) and
wherein the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) are arranged in a rectangular configuration (FIGs. 2, 8: 21, A’, B’, C’; col 3, ln 52, col 6, ln 53-60; col 8, ln 53-54, col 11, ln 8-16, 24-30 – diffraction element {FIG. 8: 21} is shaped as a rectangle to provide light to multiple pixel regions arranged horizontally {FIG. 2: R, G, B}) and the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) has a configuration in which a rectangular operation enable switching among the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30 - diffraction element, which  {FIG. 8: 21} is shaped as a rectangle to provide light to multiple pixel regions arranged horizontally {FIG. 2: R, G, B}, is shifted up and down {FIG. 8: DIRECTION OF MOVE}).

As to claim 13, Nakinishi discloses the display apparatus according to claim 12, as applied above.
Nakinishi further discloses wherein the respective color light beams from the light source unit (1, 3)(FIGs. 1, 3A, 8; col 6, ln 53-55; col 8, ln 51; col 9, ln 3-5, 16-21, 30-53; col 11, ln 8-16) are incident on the diffraction element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 11, ln 8-16) at certain incident angles (FIG. 1: 5 receives light rays having angles from 4, which began at 1; col 9, ln 8-15, 24-30).

As to claim 14, Nakinishi discloses the display apparatus according to claim 12, as applied above.
Nakinishi further discloses wherein the control unit (FIG. 1, 8; col 11, ln 24-26 –
inherently a control unit exists that controls the timing of shifting of the plate hologram {FIG. 8: 21}) sequentially switches the illumination regions for the plurality of pixel regions by the respective color light beams by moving the diffraction element(21 includes A’, B’, C’)(FIGs. 1, 6, 8; col 6, ln 53-60; col 9, ln 8-15; col 11, ln 8-16, 24-30) to allow the respective color light beams (FIG. 1; col 9, ln 3-5, 9-10) from the light source unit(1, 3)(FIG. 1; col 8, ln 51, col 9, ln 3-5, 9-10) to be sequentially incident on the plurality of diffraction regions (FIGs. 1, 6, 8, 21: A’, B’, C’; col 6, ln 53-55; col 9, ln 8-21; col 11, ln 11, ln 8-16, 24-30) time-divisionally within the predetermined period(1-3 vertical scanning periods)(FIG. 6; col 9, ln 8-15; col 11, ln 8-16, 24-30).

As to claim 15, Nakinishi discloses the display apparatus according to claim 14, as applied above.
Nakinishi further discloses further comprising a drive mechanism that drives
the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30 – inherently a drive mechanism exists that shifts the plate hologram {FIG. 8: 21}) under control of the control unit (FIG. 1, 8; col 11, ln 24-26 – inherently a control unit exists that controls the timing of shifting of the plate hologram {FIG. 8: 21}).
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”) in view of U.S. Patent Pub. No. 2018/0246398 A1 to Shishido.
	As to claim 16, Nakanishi discloses the display apparatus according to claim 12, as applied above.
	Nakanishi further discloses wherein the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) comprises an optical phase modulation element that includes diffraction regions for the respective color light beams (FIG. 8: 21 includes A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30), on which the respective color light beams from the light source unit(1, 3)(FIG. 1; col 8, ln 51, 58; col 9, ln 3-5) are incident (FIG. 8: 21 includes A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30); and the control unit (FIG. 1, 8; col 11, ln 24-26 – inherently a control unit exists that controls the timing of shifting of the plate hologram {FIG. 8: 21}) sequentially switches the illumination regions for the plurality of pixel regions by the respective color light beams (FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30) for the respective color light beams to be displayed (FIG. 1; col 9, ln 3-5, 9-10), time-divisionally within the predetermined period(1-3 vertical scanning periods)(FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30).
	Nakanishi does not expressly disclose and modulates phases of the respective color light beams by displaying phase distribution patterns for the respective color light beams on the diffraction regions for the respective color light beams, and the control unit sequentially switches the illumination regions for the plurality of pixel regions by the respective color light beams by sequentially changing the phase distribution patterns for the respective color light beams to be displayed on the optical phase modulation element.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Shishido discloses and modulates phases of the respective color light beams(LR, LG, LB)(FIG. 14: 123; ¶¶0049, 0051-0052, 0059-0060, 0137-0138) by displaying phase distribution patterns for the respective color light beams(LR, LG, LB)(FIG. 14: 123; ¶0137) on the diffraction regions for the respective color light beams(LR, LG, LB)(FIG. 14: 123; ¶¶0049, 0051-0052, 0059-0060, 0137-0138), and the control unit (FIG. 14; ¶¶0137-0138 – inherently a control unit exists that
controls the changing of the diffraction regions {FIG. 14: 123}) changing the phase distribution patterns for the respective color light beams(LR, LG, LB)(FIG. 14: 123; ¶¶0049, 0051-0052, 0059-0060, 0137-0138) to be displayed on the optical phase modulation element(123)(FIG. 14; 0049, 0051-0052, 0137-0138).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Nakanishi with Shishido to provide a display apparatus that displays high contrast images (¶¶0060-0061).
Nakanishi and Shishido teach and the control unit sequentially switches the illumination regions for the plurality of pixel regions by the respective color light beams by sequentially changing the phase distribution patterns for the respective color light beams to be displayed on the optical phase modulation element (Nakinishi: FIG. 1, 6, 8; col 9, ln 3-5, 8-15; col 11, ln 8-16, 24-30; Shishido: FIG. 14: 123, LR, LG, LB; ¶¶0049, 0051-0052, 0059-0060, 0137-0138).
Potentially Allowable Subject Matter
9.	As to claims 1-11 and 17-20 if the objections to these claims are overcome then they would become allowed.
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein the plurality of diffraction regions(FIG. 10: 101-103) are arranged in a circular configuration(FIG. 10: 101-103) and the diffraction element(FIG. 10: 11) has a configuration in which a rotational operation(FIG. 10: OPERATIONAL DIRECTION) enable switching among the plurality of diffraction regions(FIG. 10: 101-103)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 1, Nakinishi discloses a display apparatus (FIG. 1; col 8, ln 48-49), comprising:
a light source unit(1, 3)(FIG. 1; col 8, ln 51, 58; col 9, ln 3-5) that emits a plurality of color light beams having wavelengths different from one another (FIG. 1; col 9, ln 3-5, 9-10);
a light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln
37-38) including a plurality of pixels (FIGs. 1-2: 7; col 5, ln 23; col 6, ln 9-12; col 9, ln 22-29), and subjecting the plurality of color light beams to intensity modulation to generate an image (FIG. 1: 6; col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 8-16);
a diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) configured to simultaneously illuminate at least two pixel regions at pixel positions different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30), with color light beams different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30 – the color light beams are different from each other by being located at different positions), by diffracting respective color light beams from the light source unit(1, 3)(FIGs. 1, 8; col 6, ln 53-55; col 9, ln 3-5; col 11, ln 8-16, 24-30) toward a plurality of pixel regions at pixel positions different from one another (FIGs. 1-2, 6, 8; col 9, ln 8-29; col 11, ln 8-16, 24-30) on the light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln 37-38); and
a control unit (FIG. 1, 8; col 11, ln 24-26 – inherently a control unit exists that
controls the timing of shifting of the plate hologram {FIG. 8: 21}) that changes diffraction angles of the respective color light beams in the diffraction element(21 includes A’, B’, C’)(FIGs. 1, 8; col 6, ln 53-55; col 11, ln 8-16, 24-30) within a predetermined period(1-3 vertical scanning periods)(FIG. 6; col 11, ln 8-16, 24-30), and sequentially switches illumination regions for the plurality of pixel regions by the respective color light beams (FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30), to allow all of the plurality of color light beams to time-divisionally illuminate any pixel region of the plurality of pixel regions within the predetermined period(1-3 vertical scanning periods)(FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30),
wherein the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) comprises a diffraction optical element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) including a plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) of the diffraction angles which are different, for each of the plurality of color light beams (FIG. 8: 21, A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30) and
wherein the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) are arranged in a configuration (FIGs. 2, 8: 21, A’, B’, C’; col 3, ln 52, col 6, ln 53-60; col 8, ln 53-54, col 11, ln 8-16, 24-30) and the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) has a configuration in which an operation enable switching among the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30).
Nakinishi does not teach the above underlined limitations.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Independent claim 17 identifies the distinct features: “wherein the plurality of diffraction regions(FIG. 9: 101-103) are arranged in a triangular configuration(FIG. 9: 101-103) and the diffraction element(FIG. 9: 15) has a configuration in which a triangular operation(FIG. 9: OPERATIONAL DIRECTION) enable switching among the plurality of diffraction regions(FIG. 9: 101-103)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 17, Nakinishi discloses a display apparatus (FIG. 1; col 8, ln 48-49), comprising:
a light source unit(1, 3)(FIG. 1; col 8, ln 51, 58; col 9, ln 3-5) that emits a plurality of color light beams having wavelengths different from one another (FIG. 1; col 9, ln 3-5, 9-10);
a light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln
37-38) including a plurality of pixels (FIGs. 1-2: 7; col 5, ln 23; col 6, ln 9-12; col 9, ln 22-29), and subjecting the plurality of color light beams to intensity modulation to generate an image (FIG. 1: 6; col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 8-16);
a diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) configured to simultaneously illuminate at least two pixel regions at pixel positions different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30), with color light beams different from each other (FIGs. 1-2, 6, 8; col 11, ln 8-16, 24-30 – the color light beams are different from each other by being located at different positions), by diffracting respective color light beams from the light source unit(1, 3)(FIGs. 1, 8; col 6, ln 53-55; col 9, ln 3-5; col 11, ln 8-16, 24-30) toward a plurality of pixel regions at pixel positions different from one another (FIGs. 1-2, 6, 8; col 9, ln 8-29; col 11, ln 8-16, 24-30) on the light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln 37-38); and
a control unit (FIG. 1, 8; col 11, ln 24-26 – inherently a control unit exists that
controls the timing of shifting of the plate hologram {FIG. 8: 21}) that changes diffraction angles of the respective color light beams in the diffraction element(21 includes A’, B’, C’)(FIGs. 1, 8; col 6, ln 53-55; col 11, ln 8-16, 24-30) within a predetermined period(1-3 vertical scanning periods)(FIG. 6; col 11, ln 8-16, 24-30), and sequentially switches illumination regions for the plurality of pixel regions by the respective color light beams (FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30), to allow all of the plurality of color light beams to time-divisionally illuminate any pixel region of the plurality of pixel regions within the predetermined period(1-3 vertical scanning periods)(FIGs. 6, 8; col 9, ln 8-15; col 11, ln 8-16, 24-30),
wherein the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; 
col 11, ln 8-16, 24-30) comprises a diffraction optical element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) including a plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) of the diffraction angles which are different, for each of the plurality of color light beams (FIG. 8: 21, A’, B’, C’; col 6, ln 53-60; col 11, ln 8-16, 24-30) and
wherein the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30) are arranged in a configuration (FIGs. 2, 8: 21, A’, B’, C’; col 3, ln 52, col 6, ln 53-60; col 8, ln 53-54, col 11, ln 8-16, 24-30) and the diffraction element(21 includes A’, B’, C’)(FIG. 8; col 6, ln 53-60; col 11, ln 8-16, 24-30) has a configuration in which an operation enable switching among the plurality of diffraction regions(A’, B’, C’)(FIG. 8: 21; col 6, ln 53-60; col 11, ln 8-16, 24-30).
Nakinishi does not teach the above underlined limitations.
Other Relevant Prior Art
11. 	Other relevant prior art includes:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

U.S. Patent Pub. No. 2006/0098128 A1 to Conner et al. discloses: a display apparatus(200)(FIG. 14; ¶0092), comprising: 	a light source unit(lamp)(FIGs. 1, 14; ¶¶0088, 0092) that emits a plurality of color light beams having wavelengths different from one another (FIG. 14: red, green, blue; ¶0092); a diffraction element (FIGs. 20-22; ¶¶0098-0099) configured to illuminate a pixel region (FIGs. 15, 17; ¶¶0093-0094, 0098-0099) wherein the diffraction element comprises a diffraction optical element including a plurality of diffraction regions of the diffraction angles which are different (FIGs. 20-22; ¶¶0098-0099), for each of the plurality of color light beams and wherein the plurality of diffraction regions are arranged in a circular configuration (FIGs. 20-22; ¶¶0092, 0098-0099) and the diffraction element has a configuration in which a rotational operation enable switching among the plurality of diffraction regions (FIGs. 20-22; ¶¶0098-0099).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692